KIRSCH, Judge,
concurring in part and dissenting in part.
Hmmm. After being abandoned by her grandfather and his sister, in whose care she had been entrusted, a sixteen-year-old girl, without training or experience in golf course safety or etiquette, is injured at a golf outing sponsored by a bar, while she is driving a beverage cart loaded with beer dispensed by one of the bar's employees. Surely, there is a duty here someplace.
Unlike my colleagues, I do not characterize the issues presented by this case to be ones of duty. Rather, I think the duty issues can be easily and quickly resolved, and that this case does not turn upon a determination of duty, but whether the defendants breached the duties that they clearly owed to the plaintiff and whether any such breach was the proximate cause of the plaintiff's injuries.
In Webb v. Jarvis, 575 N.E.2d 992, 995 (Ind. 1991), our Supreme Court set out the decisional framework by which our courts determine the issue of duty in a negligence action and provided that courts shall look to the relationship between the parties, the foreseeability of the harm, and the public policy. Here is how I analyze the duty issues in the present case:
1. The Elks Club. The Elks Club was the owner of the premises upon which the golf outing was held and the owner of the beverage cart in which the plaintiff was injured. The Elks Club was in the business of making its golf course and golf carts available for outings such as the one sponsored by Whitey's Bar. It derived a financial return from doing so. Cassie Pfenning was upon the Elks Club property and in the beverage cart because of the golf outing from which the club was receiving a financial return. As such, the relationship between the club and Pfen-ning was that of business and business invitee and clearly weighs in favor of finding a duty of due care. Similarly, the club provided the golf and beverage carts as part of its business operation. Doing so also weighs in favor of finding a duty owed by the club. Secondly, it is clearly foreseeable that people upon a golf course may be injured from time to time by golf balls. Similarly, it is foreseeable that persons may be injured riding or driving golf carts if they fail to understand the risks of the game or the reasonable precautions to be taken when driving a golf cart. Finally, those in the business of operating golf courses for profit should take all reasonable steps to prevent an unreasonable risk of harm to those people who come upon the course. They are also in the best place to spread the risk of such injuries through lability insurance. Thus, public policy favors the imposition of such a duty.
Whitey's Bar. Whitey's organized and sponsored the golf tournament as a part of its business operations and derived a financial benefit from the outing. It provided the beer that was loaded into the beverage cart. It was also the employer of Christie Edwards, the person whom it put in charge of the beverage cart in which Pfenning was injured and in whose care Pfenning was entrusted by Kendall, who had assumed *58such responsibility from Jones. Whitey's was the entity that allowed Pfenning to drive the cart without instruction. Pfenning acted as an unpaid agent of Whitey's, under the control and supervision of Edwards. Thus, the relationship weighs in favor of the imposition of a duty. The foreseeability and public policy considerations are the same as above and also weigh in favor of a duty.
3. The Estate of Jerry Jones. Jerry Jones was Pfenning's grandfather. He was the one to whom Pfenning's mother entrusted her care, the person whom Pfenning agreed to accompany, and the person who represented that he would be driving the beverage cart. Thus, the relationship factor weighs in favor of the imposition of a duty. The foreseeability issue is again the same as above. Regarding the public policy issue, I believe it strongly weighs in favor of finding a duty on the part of a grandparent to whom care of a minor is being entrusted in a setting in which alcoholic beverages are being served. Moreover, even in the absence of a legal duty, there is a question of material fact whether Jerry assumed such a duty of reasonable care for Pfenning's safety.
4. Jerry Lineman. Jerry Lineman was the participant in the golf outing who struck the errant shot that struck Pfenning. Lineman had no relationship with Pfenning and did not derive a financial benefit from either the outing or Pfenning's presence. Nothing in the designated materials discloses a special relationship between Lineman and Pfenning or shows that either foreseeability of the harm or public policy considerations are different vis-a-vis Pfen-ning than any golfer who was present on the course. Thus, I concur with my colleagues that summary judgment was properly entered for Lineman.
As I analyze this case, the Elks Club, Whitey's and Jones all owed a duty of reasonable care to Pfenning. The disposi-tive questions are not those of duty, but whether any such duty was breached and whether any such breach was a proximate ecause of the plaintiff's injuries. Breach of duty and proximate ecause are both issues of fact to be resolved by the trier of fact. Indeed, as we have often said, summary judgment is rarely appropriate in a negligence action and is not appropriate here. It may well be determined that the Elks Club, Whitey's Bar, and Jerry Jones did not breach any duty or that such breach was not a proximate cause of Pfenning's injuries. That is not for us to determine.
In addition to analyzing the duty issues differently than my colleagues, I reach a very different result on the question of whether Pfenning was a participant in the golf seramble. I do so along the following line of reasoning:, Pfenning was a minor under her mother's care and control. Her mother agreed only that her daughter could attend the golf outing with her grandfather in whose care she was entrusted. Had Pfenning been riding in the beverage cart with her grandfather when she was struck with the errant ball, I might well agree with my colleagues that she was a participant in the outing because her mother consented to the inherent risks of golf to which the grandfather exposed her. But that is not the case we have. Pfenning's mother did not agree that her daughter could attend the outing without her grandfather's supervision or could drive the beverage cart without instruction, in the company of an employee of Whitey's Bar whom she did not know. I do not believe that Geiersbach v. Frieje, *59807 N.E.2d 114 (Ind.Ct.App. 2004) should be expanded to include the facts of this case.
To me, there may be several levels of participation in a sporting event, and they should not all be treated the same. Although sporting events pose inherent risks, the risks are different for those at different levels of participation. Thus, a batter playing in a baseball game may well be said to have assumed the risk of getting hit with a wild pitch, and a shortstop may assume the risk of being spiked by a runner sliding into second base. A fan wateh-ing the game from the stands, however, would not have assumed such risks, but may have assumed the risk of being hit by a foul ball that goes into the stands. Pfen-ning was not playing golf at the Elks Club when she was injured and should not be said to have assumed the risks inherent to playing golf.
I would reverse the summary judgment in favor of the Elks Club, Whitey's Bar and the Estate of Jerry Jones and remand for further proceedings, and I respectfully dissent from the opinion of my colleagues holding that none of these entities owed a duty of due care to Cassie Pfenning.